Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's Response (hereinafter “Res.”) filed on October 28, 2022 has been entered.
Drawing Objection
The drawings are objected to because of the reasons, inter alia, set forth below:
a.	Each part of the claimed invention such as the coincident centers in claims 1, 9-10, 12, 19-21 and 28-29 (see Pub. No. 20220234676 (Pub.’676) of this application at, e.g., abstract); the major axis of symmetry for each of the plurality of ellipses in claims 2-3, 13-14 and 22-23 should have been designated by a reference character.  Please see 37 CFR 1.84(p) and 1.75(d)(1), and MPEP §§ 608.01(o), (g) and 2173.03; 
b.	The varied angles in claims 5, 16 and 25 and the varied different radii in claims 6, 17 and 26 should have been designated by different reference characters.  
	As shown in FIGS. 4 and 5, Applicant used the same reference character “α” to designate different or varied angles.  Note that 37 CFR 1.84(p)(4) states: “the same reference character must never be used to designate different parts.” Applicant is respectfully suggested to use different reference characters such as α, α’, α’’, α’’’, etc. to designate the varied angles; 
	c.	The different/varied radii in claims 6, 7 and 26 should have been designated by different reference characters.
	As shown in FIGS. 4 and 5, Applicant used the same reference character such as “R1” to designate different radii (because the radius R1 in FIG. 4 is longer than the radius R1 in FIG. 5).  Note that 37 CFR 1.84(p)(4) states: “the same reference character must never be used to designate different parts.” Applicant is respectfully suggested to use different reference characters such as R1, R1’, R1’’, R1’’’, etc. to designate the varied radii; and/or
d.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because FIG. 5 includes the reference characters “σ” and “1” not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a major axis of symmetry” in claims 2-3, 13-14 and 22-23.  Please see 37 CFR 1.75(d)(1), MPEP §§ 608.01(o) and 2173.03.  Correction is required.
2.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as the coincident centers in claims 1, 9-10, 12, 19-21 and 28-29, and the major axis of symmetry in claims 2-3, 13-14 and 22-23 should have been designated by a reference character (MPEP §§ 608.01(o), (g) and 2173.03).  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
The claims are objected to because they include reference characters R1, R2, R3, R4 which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 1 recites:
a plurality of transition regions (102, 104), wherein a cross-section of at least a portion of one or more of said plurality of transition regions (102, 104) comprises an asymmetric cross-section based on an intersection of a plurality of ellipses (FIGS. 4-7) and defined by four different radii R1, R2, R3, R4 (FIGS. 4-5) and an angle (α) of an axis of symmetry of said ellipses (FIGS. 4-7), wherein said plurality of ellipses have coincident centers.  (Reference characters, figures and emphases added).

	As noted, the plain meaning (MPEP § 2111.01) of the term “an asymmetric cross-section” (emphasis added) encompasses “one or more” asymmetric cross-sections.  See Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F.3d 1338, 1342–43 (Fed. Cir. 2008) (Generally, the word “a” in a patent claim generally carries the meaning of “one or more”).  Moreover, in the context of Applicant’s specification and drawings, the term “an asymmetric cross-section” (emphasis added) also encompasses “one or more” asymmetric cross-sections as seen in Pub.’676 at, e.g., ¶¶ 8-9, 50-51, 59, 64 and 88; and shown in FIGS. 4-7.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.
Therefore, applying broadest reasonable interpretation (BRI) during examination (MPEP § 2111) and based on Applicant’s specification and drawings, the term “an asymmetric cross-section” is interpretable to cover “one or more” asymmetric cross-sections.  If it is interpreted as being one asymmetric cross-section such as, e.g., the cross-section along the line I-I in Applicant’s FIGS. 3 and 6 (Pub.’676 ¶ 59); then, the four different radii R1, R2, R3, R4 are the four radii of same one ellipse such as the ellipse taken along the line G-G in FIG. 6.  However, if it is interpreted as being more than one asymmetric cross-sections such as, e.g., two cross-sections along the lines E-E and I-I in Applicant’s FIGS. 3 and 6 (Pub.’676 ¶ 59); then, the four different radii R1, R2, R3, R4 may be the four radii of two different ellipses taken along the lines E-E and I-I in FIG. 6.  Therefore, it is unclear whether the four different radii R1-R4 claimed in claim 1 cover four different radii of the same one ellipse, or cover four different radii of different plurality of ellipses.  Since the language of claim 1, given its broadest reasonable interpretation, is such that the PHOSITA would read it with more than one reasonable interpretation, a rejection under 35 USC 112(b) is appropriate.  See MPEP § 2173.02 or Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) cited in MPEP § 2173.05(b).
Similar indefiniteness is seen for independent claims 12 and 21.
b.	Claim 1 recites: “a cross-section …. comprises an asymmetric cross-section.”   As noted above, the term “a cross-section” encompasses “one or more cross-sections.”  If there is only one cross-section, it is difficult to understand as to why one cross-section can include or comprise “one or more” asymmetric cross-sections as claimed due to the fact that the transitional term “comprises” is an open-ended term (MPEP § 2111.03).  See also Para. 4.1 in EPO Form 1703 attached to European Search Report (ESR) cited in the IDS filed on September 19, 2022. 
Similar indefiniteness is seen for claims 12 and 21.
c.	The term "substantially" in claims 7-8, 18 and 27 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and the PHOSITA would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., what degree of difference between a “substantially symmetric cross-section” and an “asymmetric cross-section” is required in order to be the “substantially symmetric cross-section.”   Please see informative decision Ex parte Lazzara, Appeal No. 2007-0192 (B.P.A.I. 11/ 13/2007); Ex parte Oetiker, 23 USPQ2d 1641 (B.P.A.I. 1992) cited in MPEP § 2173.05(b); and Verve LLC v. Crane Cams Inc., 60 USPQ2d 1219 (DC E Mach 2001) (The term "substantially" as used in claims for automotive push rod having "substantially constant wall thickness" throughout its length, is sufficiently indefinite to render claims void.).
d.	It is unclear whether the term that appears at least twice such as “coincident centers” in claims 9/1, 10/1, 19/12, 20/12, 28/21 and 29/21 refers to the same or different coincident centers. See double inclusion in MPEP § 2173.05(o). Applicant is respectfully suggested to identify each claimed element with reference to the drawings. 
e.	The term “an angle” in the recitation “an angle (α) of an axis of symmetry of said ellipses” (emphasis added) in claims 1, 12 and 21 is a subjective term.  The plain meaning of the term “angle” is “the space (usually measured in degrees) between two intersecting lines or surfaces at or close to the point where they meet” from common dictionaries such as Microsoft Bing attached. Thus, as shown in Applicant’s FIGS. 4-7, there are numerous angles defined by numerous different lines passing the centers of the ellipses and the axis of symmetry. Whether a particular angle is covered by the claim would depend upon the unrestrained, subjective opinion/determination of a particular individual purported to be practicing the invention to select any line among numerous different lines passing the centers of the ellipses and the axis of symmetry of the ellipses such that the selected line and the axis of symmetry define the angle.  In other words, the term “an angle” is indefinite because the reference line with respect to which said angle is defined relative to the axis of symmetry of the ellipses is not specified.  See also Para. 4.2 in EPO Form 1703 attached to ESR and MPEP §§ 2173.02 and 2173.05(IV), and the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-8 and 10-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimano (US 4,503,729 cited in the prior Office action (OA) and in the European Search Report for Applicant’s corresponding EP Application No. 22153713.7 published as EP 4035982 A1).
Claim 1
Shimano teaches a handlebar (id. col. 3, l. 37 et seq.) comprising:
a stem clamp region 1 (FIGS. 1-2, 4, 10-11);
a plurality of control end regions 3-6 (e.g., FIGS. 1-3); and
a plurality of transition regions 7 (e.g., FIGS. 1-2), wherein a cross-section (FIGS. 5-8, id. col. 4, ll. 51-60) of at least a portion of one or more of said plurality of transition regions 7 comprises an asymmetric cross-section (e.g., FIG. 7) based on an intersection of a plurality of ellipses (FIGS. 5-8) and defined by four different radii (at least four different radii can be defined for each cross-section shown in FIGS. 5-8.  See, e.g., the two radii R1 and R2 defined from the center of the cross-section along the major axis X-X of the ellipse in FIG. 5 shown in Appendix (Ap.) and the other two radii R3 and R4 defined from the center of the cross-section along the minor axis Y-Y of the same ellipse shown in FIG. 5 (see Ap.). Alternatively, see, e.g., the two radii R1 and R2 defined from the center of the cross-section along the major axis X-X of the ellipse in FIG. 5 shown Ap. and the other two radii R3’ and R4’ defined from the center of the cross-section along the minor axis Y-Y of the ellipse in  another ellipse shown in FIG. 6 in Ap.)., and an angle of an axis of symmetry of said ellipses (FIGS. 5-8) (see the angle of inclination of the major axis X-X of each cross-section with respect to the horizontal line Z-Z in FIGS. 5-8. Ibid., col 4, l. 61 - col. 5, l. 2.  See, e.g., the angle A of the ellipse shown in FIG. 7 in Ap.), wherein said plurality of ellipses (FIGS. 5-8) have coincident centers (at the intersection of the axes X-X and Y-Y in each of FIGS. 5-8.  See, e.g., the centers C5 and C8 of the ellipses shown in FIGS. 5 and 8 of Ap.).
Claim 2
Said axis of symmetry (X-X) of said ellipses (FIGS. 5-8) is a major axis (X-X) of symmetry for each of said plurality of ellipses (FIGS. 5-8).
	Claim 3
Said axis of symmetry (X-X) of said ellipses (FIGS. 5-8) is a major axis of symmetry (X-X) for at least two (FIGS. 5-7) of said plurality of ellipses (FIGS. 5-8).
Claim 4
Common knowledge (MPEP § 2144.03) in the art as evidenced by, e.g., Publication “Difference between Circle and Ellipse” from Microsoft Bing or Google search attached, teaches that, in an ellipse, all the points are at different distances from the center, i.e., the ellipse does not have a constant radius throughout the shape.  Thus, applying broadest reasonable interpretation (BRI) during examination (MPEP § 2111 et seq.), if the PHOSITA interprets, e.g., two radii  R1 and R3 in Shimano’s FIG. 5 (see Ap.) and other two radii R2’’ and R4’’ in Shimano’s FIG. 7 (see Ap.), none of the four different radii R1, R3, R2’’ and R4’’ are equal.
Claim 5
Said angle (of inclination) of said axis of symmetry of said ellipses (FIGS. 5-8) varies along a length of at least one of said plurality of transition regions 7 (18o to 22o, id. col. 4, l. 61-  col. 5, l. 2).
Claim 6
Said four different radii (see, e.g., R1-R4, R1’-R4’, etc. in Ap.) vary along a length of at least one of said plurality of transition regions 7 as seen in FIGS. 5-8. 
Claim 7
A cross-section of at least one of said plurality of control end regions 3-6 is substantially symmetric as seen, e.g., in FIG. 14.
Claim 8
A cross-section of said stem clamp region 1 is substantially symmetric (FIGS. 1-2, 4 and 10.  See the description “round in cross-section at the mounting portion 1 and in the vicinity thereof” in col. 4, ll. 61-62).
Claim 10
A cross-section of at least a portion of one or more of said plurality of control end regions 3-6 comprises an asymmetric cross-section (FIGS. 12-14) based on said intersection of said plurality of ellipses (FIGS. 12-14) and defined by said four different radii (see, e.g., the two radii defined from the center of the cross-section along the major axis X-X of the ellipse in FIG. 12 and the other two radii defined from the center of the cross-section along the minor axis Y-Y of the same ellipse shown in FIG. 12. Alternatively, see, e.g., the two radii defined from the center of the cross-section along the major axis X-X of the ellipse in FIG. 12 and the other two radii defined from the center of the cross-section along the minor axis Y-Y of the ellipse in  another ellipse shown in FIG. 13) and said angle of said axis of symmetry of said plurality of ellipses (see the angle of inclination of the major axis X-X of each cross-section with respect to the horizontal line Z-Z in FIGS. 12-14), wherein said plurality of ellipses (FIGS. 12-14) have coincident centers.
Claim 11
Said plurality of transition regions 7 comprises two transition regions 7, and each of said two transition regions 7 is located between said stem clamp region 1 and said plurality of said control end regions 3-6 as seen in, e.g., FIGS. 1-2.
Indication of Allowable Subject Matter
1.	Claims 12-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: 
(a)	Brown (US 20200130772) teaches the non-uniform tube or handlebar including an ellipse cross-section with a major axis L1 (FIG. 2).  Ibid. abstract; and 
(b)	Allexant (FR 2868388) teaches the handlebar including an ellipse cross-section (FIGS. 2 and 5).
Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.
Information Disclosure Statement
The IDS filed on October 28, 2022 has been considered.
Drawings
	First, Applicant cited 35 U.S.C. 113 and 37 CFR 1.81 and contended that it is NOT necessary “for the understanding of the subject matter sought to be patented” to explicitly depict the major axis of symmetry with a reference number  (Res. pp. 11-12)
The Examiner respectfully submits that an expert’s opinion on the ultimate legal issue must be supported by something more than a conclusory statement.  In re Buchner, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) cited in MPEP § 2164.05. Hence, the Examiner respectfully suggests that Applicant should submit factual supporting evidence to show as to why it is NOT necessary “for the understanding of the subject matter sought to be patented” to explicitly depict the major axis of symmetry with a reference number as asserted.   
	As noted, MPEP § 608.01(o) states:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. (Emphases added)

In addition, MPEP § 608.01(g) states:
A detailed description of the invention and drawings follows the general statement of invention and brief description of the drawings. This detailed description, required by 37 CFR 1.71, MPEP §§ 608.01, 2161, and 2162, must be in such particularity as to enable any person skilled in the pertinent art or science to make and use the invention without involving extensive experimentation and must clearly convey enough information about the invention to show that applicant invented the subject matter that is claimed….

The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

The description is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims. See 37 CFR 1.75, MPEP § 608.01(i), § 608.01(o), and § 1302.01, and § 2111.01.  (Emphases added)

More importantly, it is well settled that meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings."  Toro Co. v. White Consolidated Industries Inc., supra. 
In the instant case, representative claims 1, 12 and 21 claim a variety of handlebars as evidenced by the terms such as “at least,” “one or more,” “an,” and “comprises.”  However, the specification does not describe (see Pub.’ 676 at, e.g., ¶¶ 59-69 and 88) and the drawings (FIGS. 2-7) do not show each claimed feature with reference characters.  Thus, it would be difficult for the claim construction or interpretation in the context of the specification and the drawings in accordance with MPEP §§ 608.01(o) and (g), and Toro Co. v. White Consolidated Industries Inc. cited in MPEP § 2111.01.  
Applicant further asserted that Applicant’s specification enables the present claimed invention (Am. p. 13). However, the claims were not rejected under a lack of enablement. Thus, Applicant’s arguments regarding enablement are deemed to be moot.
Conclusion
	In view of the foregoing, the instant application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM EST – 5:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH LUONG/Primary Examiner, Art Unit 3656